Citation Nr: 1125714	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a qualifying chronic disability manifested by musculoskeletal pain, to include the medically unexplained chronic multisymptom illness of fibromyalgia, or undiagnosed illness.

2.  Entitlement to service connection for a qualifying chronic disability manifested by short-term memory loss, to include undiagnosed illness.

3.  Entitlement to service connection for a qualifying chronic disability manifested by fatigue, to include the medically unexplained chronic multisymptom illness of chronic fatigue syndrome, or undiagnosed illness.

4.  Entitlement to restoration of a 30 percent disability rating for instability of the left knee.  

5.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the left knee.  

6.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1988 to July 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran requested a BVA hearing in his February 2008 substantive appeal (VA Form 9), as well as on his June 2008 VA Form 9, he specifically withdrew his first request in a March 2008 personal appearance verification form, signed by him, and withdrew his second request in a personal appearance verification form, also signed by him.  There are no other outstanding hearing requests of record.

The Board notes that the RO has denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and the Board has considered whether such a claim is a component of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a) (2010).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).

Consideration of TDIU in this case would necessarily involve consideration of the Veteran's other service-connected disabilities (anxiety disorder (30 percent), right knee disability (20 percent), and irritable bowel syndrome (10 percent)), which are not here on appeal.  Therefore, the Board finds, based on the VA General Counsel Opinion referred to above, that it does not have jurisdiction over the issue of entitlement to TDIU.  

The issues of service connection for chronic disorders manifested by fatigue and memory loss are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matters herein decided has been accomplished.

2.  The Veteran served in the Southwest Asia Theater during the Persian Gulf War.

3.  The Veteran does not have fibromyalgia.

4.  The Veteran's complaints of musculoskeletal pain have been attributed to known diagnoses.

5.  By rating decision of August 1997, the RO assigned a 30 percent rating for instability of the left knee from September 1, 1994; temporary total ratings were assigned from September 11, 1995 to November 1, 1995, and from February 25, 2005 to June 1, 2005.  

6.  At no time since September 1, 1994 has a rating less than 30 percent been assigned for instability of the left knee.  

7.  The RO reduced the appellant's left knee instability rating to zero percent, effective October 1, 2007, based on June 2006, and April 2007 examinations, which when considered with other medical evidence of record, did not clearly show sustained material improvement under the ordinary conditions of life.

8.  For the entire period of this appeal, the Veteran's left knee limitation of flexion has been manifested by range of flexion that is limited by pain, weakness, and giving way, but that exceeds 30 degrees.

9.  For the entire period of this appeal, the Veteran's left shoulder impingement syndrome has been manifested by motion that exceeds shoulder level, with no dislocation or nonunion. 


CONCLUSIONS OF LAW

1.  A qualifying chronic disability manifested by musculoskeletal pain, to include the medically unexplained chronic multisymptom illness of fibromyalgia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317(a)(2). (2010).

2.  The reduction of the appellant's disability evaluation for left knee instability, from 30 to zero percent, was not warranted, and the requirements for restoration have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.71a, Diagnostic Code 5257 (2010).  

3.  The criteria for a disability rating in excess of 10 percent for left knee limitation of flexion have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

4.  The criteria for an initial rating in excess of 10 percent left shoulder impingement syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Concerning the appeal for a higher initial rating for left shoulder impingement syndrome, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

Regarding the remaining claims, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for "Gulf War syndrome, [...]chronic fatigue syndrome, short term memory loss, and pain through[out] the body."  The March 2006 letter also informed him of the information and evidence that must be submitted by the Veteran, and what evidence VA would obtain.  A separate letter, also dated in March 2006, included provisions for disability ratings and for the effective date of the claim.  

Regarding the increased rating claim for limitation of flexion of the left knee, the actions taken with respect to that issue were not prompted by an "application for benefits" submitted by the Veteran, such as would trigger the duty to notify as set out under 38 C.F.R. § 3.159.  Rather, the actions were undertaken as a result of a routine future examination scheduled by the RO.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, records from the Social Security Administration (SSA), and the Veteran's written assertions.

In addition, the Veteran was afforded multiple VA examinations to evaluate his left shoulder and left knee claims.  These examinations were adequate because each was performed by a medical professional based on solicitation of pertinent history and symptomatology from the Veteran, and complete examinations with clinical measures, to include obtaining x-rays.  Each examiner included notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  In each case, the resulting diagnoses and clinical findings reflected and were consistent with the Veteran's reported complaints.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran was also afforded a Gulf War Protocol examination to evaluate his claim for service connection for fibromyalgia.  The Board finds that the examination was adequate because it was performed by a medical professional based on solicitation of pertinent history and symptomatology from the Veteran, and complete examination of the Veteran.  The examiner found that a diagnosis of fibromyalgia was not supported, and that the Veteran's musculoskeletal complaints were attributed to known diagnoses.  The finding that there is no diagnosis of fibromyalgia obviates the necessity for an opinion regarding nexus.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to service connection on a direct basis, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (emphasis added).  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  

In this case, a Gulf War examination was conducted in June 2006.  The Veteran reported pain in his left shoulder and left knee.  Service connection is already in effect for disabilities of the left shoulder and left knee.  Service connection is also in effect for a right knee disability.  There are no other specific complaints of musculoskeletal symptoms that have not been attributed to known diagnoses.  The Board acknowledges that the Veteran reported to the June 2006 Gulf War examiner that his whole body hurts.  However, this is non specific and does not provide identification of a qualifying chronic disability.  As the Veteran does not have fibromyalgia, and as there are no musculoskeletal symptoms that have not been attributed to a known diagnosis, service connection for a qualifying chronic disability manifested by musculoskeletal pain, to include the medically unexplained chronic multisymptom illness of fibromyalgia, is not warranted. 

The Board has considered whether service connection may be warranted on a direct basis, pursuant to 38 C.F.R. § 3.303.  The CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability that is not already service connected, upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Propriety of Reduction/Entitlement to Restoration

Service connection for anterior cruciate ligament deficiency of the left knee was granted in a May 1993 rating decision, with a zero percent rating under Diagnostic Code 5257, effective July 12, 1992.  In July 1994, the Veteran underwent surgery on his left knee, identified as arthroscopy and arthrotomy with removal of the anterior horn of the medial meniscus.  By rating decision of October 1994, the Veteran was assigned a temporary 100 percent rating for convalescence, effective July 22, 1994, and a 10 percent rating, effective September 1, 1994.  A routine future examination was scheduled for September 1995.  Based on the results of that examination, which indicated complaints of buckling, by rating decision of November 1995, a 20 percent rating was assigned, effective September 1, 1994.  The Veteran appealed that decision; and in a March 1996 decision, the Board granted a 10 percent rating prior to July 22, 1994 and remanded the issue of a rating in excess of 20 percent for additional development.  

By rating decision of May 1996, the RO assigned an effective date of July 12, 1992 for the 10 percent rating.  On September 11, 1995, the Veteran underwent an arthroscopy with resection of the medial synovial plica of the left knee due to continued pain.  By rating decision of August 1997, the RO assigned a temporary 100 percent rating for convalescence, effective September 11, 1995.  The RO also assigned a 30 percent rating from September 1, 1994 to September 11, 1995, and at the expiration of the temporary total rating, on November 1, 1995.  A routine future examination was scheduled for August 1999.  By decision of March 1998, the Board denied a rating higher than 30 percent.  

Based on the results of a September 1999 routine future examination, by rating decision of November 1999, the RO continued the 30 percent rating.  The Veteran filed a claim for increase in April 2001 and requested a separate rating for degenerative joint disease.  Based on the results of a May 2001 VA examination, by rating decision of July 2001, the RO continued the 30 percent rating under Diagnostic Code 5257 and did not address the request for a separate rating.  The Veteran filed a claim for increase in March 2003; and, based on the results of a May 2003 VA examination, by rating decision of July 2003, the RO continued the 30 percent rating.  

The Veteran underwent a left ACL reconstruction with patellar tendon graft in February 2005.  By rating decision of December 2005, the RO assigned a temporary 100 percent rating, effective February 25, 2005 and a 30 percent rating, effective June 1, 2005.  A routine future examination was scheduled, and was conducted in January 2006.  Based on the results of that examination, by rating decision of January 2006, the RO continued a 30 percent rating under Diagnostic Code 5257 and assigned a separate 10 percent rating for limited flexion of the left knee under Diagnostic Code 5260, effective June 1, 2005.  

The Veteran filed the current claim in February 2006.  Based on the results of a June 2006 VA examination, in a September 2006 rating decision, the RO proposed to reduce the rating for instability to zero percent.  The RO notified the Veteran of this proposed reduction by letter of October 2006.  Based on the results of the June 2006 examination and a subsequent April 2007 examination, by rating decision of July 2007, the RO reduced the rating for instability to zero percent, effective October 1, 2007.  The Veteran disagreed with the July 2007 decision and perfected this appeal.  A VA examination was conducted in June 2009, and based on the results of the examination, the zero percent rating for instability and the 10 percent rating for limited flexion were confirmed and continued.  

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5  Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements set forth in 38 C.F.R. § 3.105.  

Additional requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2  Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5  Vet. App. at 417-18.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5  Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2  Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  In this case, the RO incorrectly found that the 30 percent rating had been in effect only since June 1, 2005, since that was the terminal date of the most recent temporary total rating.  The RO did not address the applicability of 38 C.F.R. § 3.344(c).  However a 30 percent rating was in effect prior to the temporary total rating.  A temporary total rating reflects a temporary increase in disability due to surgery.  The fact that a 100 percent rating was in effect for a brief period does not reset the clock for purposes of 38 C.F.R. § 3.344(c).  The fact remains that there is no period since September 1, 1994 during which a rating less than 30 percent was assigned.  Thus, at least a 30 percent rating has been in effect since September 1, 1994, and the five-year criterion for applicability of 38 C.F.R. § 3.344(c) is met.  

The remaining question is whether the RO was justified in reducing the appellant's rating.  If not, the appellant's disability evaluation must be restored.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320 (1995).

The CAVC has held, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), that the entire clinical record must be reviewed in order to determine whether, in fact, the disorder in issue has actually "stabilized".  The CAVC has identified "at least four specific requirements" applicable to rating reductions in that regulation:

(1) the Board must review "the entire record of examinations and the medical - industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of diseases subject to temporary and episodic improvement, [. . . ] will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and

(4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life".  Brown, 5 Vet. App. at 419 (quoting 38 C.F.R. § 3.344(a)).

Here, the Board finds that it is the third and fourth elements that appear to be in question.  While two examinations were conducted prior to the reduction, they were conducted less than a year apart, and reflect the Veteran's condition after the most recent surgery.  However, when considered in the context of the entire period since service connection was granted, the Veteran's knee has undergone at least three periods of worsening, followed by surgery, followed by initial improvement, and then followed by worsening.  This is demonstrated by three surgical procedures since service - in July 1994, September 1995, and February 2005.  Thus, the two examinations conducted in association with the reduction reflect a rather small window in time when compared against the history of the disability.  While there may have been an improvement in symptoms at the time of the examinations, given the cyclical nature of the disability over the period since service connection was granted, this cannot be interpreted as demonstrating sustained material improvement.  

Indeed, clinical evidence subsequent to the June 2006 and April 2007 examinations underscores the Board's finding.  An October 2007 orthopedic note indicates increased laxity of the left knee with Lachman's test and anterior draw test and hyperflexion on the medial side, as well as a positive McMurray's test with the medial side stressed.  The diagnosis was a probable medial meniscus tear.  An August 2008 physician note indicates that the Veteran's knee pain was getting worse despite medications, and that knee injections only helped transiently.  

Thus, while the reduction was nominally based on two separate examinations, they apparently reflect a brief period of improvement that was ultimately not sustained.  When viewed against the entire history of the Veteran's left knee disability, the Board finds that the evidence at the time of the reduction did not demonstrate a sustained material improvement under the ordinary conditions of life.  

In sum, the RO reduced the appellant's rating, in effect for more than 5 years, on the basis of medical information that did not show sustained material improvement under the ordinary conditions of life.  Since the burden is on VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 30 percent rating for left knee instability must be restored.

Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 


Left Shoulder Initial Rating

The claim for service connection was received on February 2, 2006.  In the September 2006 rating decision, the RO granted service connection and assigned an initial 10 percent rating for left shoulder impingement syndrome, pursuant to Diagnostic Code 5203, effective February 2, 2006.  

Under Diagnostic Code 5203 (clavicle or scapula, impairment of), a 10 percent rating is assignable for malunion, or for nonunion without loose movement.  A maximum 20 percent rating is assigned for nonunion with loose movement, or for dislocation.  Or, the condition can be rated on impairment of function of a contiguous joint. 

Under Diagnostic Code 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder is available where limitation is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 25 degrees.  

Plate I under 38 C.F.R. § 4.71a reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction.  

The Veteran's dominant arm is his right arm, as determined by the June 2009 VA examiner.  Therefore, his service-connected left shoulder is the minor appendage.

The current evaluation contemplates malunion or nonunion of the clavicle or scapula without loose movement.  In order to warrant a higher evaluation, there must be the functional equivalent of nonunion with loose movement, or for dislocation, or limitation of motion at shoulder level or less due to pain, weakness, fatigue, or incoordination.  

There has been no clinical notation or assertion on the part of the Veteran that his left shoulder is subject to recurrent dislocation, or that there is nonunion or malunion of the joint.  On the contrary, VA examiners in June 2009 and June 2006 found no episodes of dislocation or subluxation.  X-rays in June 2009 confirmed that there was no dislocation or other bone or joint abnormality.  This leaves limitation of motion.  

The report of VA examination in June 2009 reveals left flexion to 180 degrees, abduction to 150 degrees, internal rotation to 90 degrees, and external rotation to 40 degrees.  There was pain and stiffness, but no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, symptoms of inflammation, or flare-ups of joint disease, and the condition was found not to affect motion of the joint.  

There were no significant effects on the Veteran's usual occupation and no effects on usual daily activities.  

On VA examination in June 2006, flexion was measured to 180 of 180 degrees, extension to 50 of 50 degrees, abduction to 180 of 180 degrees, adduction to 50 of 50 degrees, internal rotation to 90 of 90 degrees, and external rotation to 90 of 90 degrees.  The Veteran had an increase in pain at the end point of external rotation and from 90-180 degrees of flexion and abduction.  There were no additional limitations noted with repetition of movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  Flare-ups rated at 7-8/10 were reported with frequency of once daily, and with duration of 1-2 hours.  Flare-ups were found not to impair his ability to perform his daily functional activities for self care.  The examiner noted that, if not flared-up, the condition does not impair his daily functional activities for self care.

Thus, even considering the effect of pain, weakness, fatigue, and incoordination during excursions of motion, the Veteran was always able to achieve at least 90 degrees of shoulder forward flexion and abduction, which is shoulder level.  It is important to note that, while the Veteran experienced increased pain at 90 degrees as reported on the June 2006 examination report, he was still able to flex and abduct his arm to 180 degrees.  In any view of the matter, these results exclude the possibility that the range of motion has been limited either by functional loss due to pain or structural limitation to 90 degrees.  In fact, the June 2006 examination reflects that, despite the onset of pain, the appellant could still reach a flexion and abduction of 180 degrees.  The issue is not whether pain additionally limits motion, but whether that additional limitation would decrease the flexion or abduction to 90 degrees, or shoulder level.  On this record, the Board finds that there is no such additional limitation of motion.  

While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence, as set out above, indicates that it does not.  Pain, whether constant, periodic, or during flare-ups, is certainly a component of disability, and the Board does not intend to minimize its impact; however, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the left shoulder.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

In sum, the Veteran's service-connected left shoulder impingement syndrome is manifested by motion that exceeds shoulder level.  There is no dislocation or nonunion.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met.  The Board notes that none of the criteria for ratings above 10 percent are met under Diagnostic Code 5203, and the criteria under Diagnostic Code 5201 are progressive.  Therefore, it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for any higher rating than 10 percent.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Left Knee Flexion Rating

The Board notes initially that VA law and regulations provide for separate evaluations for knee flexion, extension, and instability where appropriate symptomatology is demonstrated.  In this case, regarding instability, the Veteran has sought only restoration of the 30 percent rating previously assigned.  He has not asserted entitlement to a higher rating, and 30 percent is the maximum schedular rating available for instability.  The Veteran has not asserted that extension of his left knee is limited, and the clinical evidence indicates that he has full extension.  Therefore, in accordance with the Veteran's specific claim, the Board will address limitation of flexion of the left knee.  

In a January 2006 rating decision, the RO granted service connection and assigned an initial 10 percent rating for limited flexion of the left knee, pursuant to Diagnostic Code 5260, effective June 1, 2005.  The current claim for increase was received on February 2, 2006.  The September 2006 rating decision on appeal confirmed and continued the 10 percent rating.  

Under Diagnostic Code 5260, a zero percent rating is available for flexion that is limited to 60 degrees or more.  A 10 percent rating is assignable for flexion limited to 45 degrees.  A 20 percent rating is available for flexion limited to 30 degrees.  And, a maximum 30 percent rating is assigned for flexion limited to 15 degrees.  

Thus, the current evaluation contemplates pain on motion and flexion limited to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limited flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  

The report of VA examination in June 2009 reveals that the Veteran had flexion to 130 degrees.  The report of VA examination in April 2007 reveals flexion to 125 out of 140 degrees.  The Veteran reported pain from start to finish.  After 3 repetitions, no additional limitation related to pain, fatigue, incoordination, weakness, or lack of endurance was noted.

The report of VA examination in June 2006 reveals left knee flexion of 110 out of 140 degrees with increased pain from 90-110 degrees of flexion.  No additional limitations were noted with repetition of movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  

While the clinical evidence does not meet the criteria for a rating higher than 10 percent, the Board has considered whether such criteria are approximated based on additional functional impairment of the left knee.  The June 2009 examination reveals that the Veteran had a limp on the left, but no other evidence of abnormal weight bearing.  There was crepitus and grinding on examination, but no clicks or snaps, no instability, and no patellar or meniscus abnormality.

Indeed, the examiner found no objective evidence of pain with active motion on the left side.  The Veteran is competent to describe his symptoms, and the Board finds his report of pain associated with motion to be credible and consistent with other evidence.  On VA examination in June 2006, the examiner noted 20 percent quadriceps atrophy compared to the right.  This tends to confirm the Veteran's complaint of pain and weakness.  The June 2009 examiner described the Veteran's degenerative joint disease as mild to moderate.  He also described "significant" effects on occupational activities.  These include decreased mobility, decreased strength, and lower extremity, pain.  The effect on chores, mild, shopping, exercise, sports, recreation, and traveling were all found to be mild.  There was no effect on feeding, bathing, dressing, toileting, grooming, or driving.

On VA examination in April 2007, the Veteran reported constant pain on the anterior knee, which was nonradiating and sharp.  He also had stiffness, swelling, weakness, and giving way.  Pain at rest was estimated at 6-7/10.  During flare ups, the severity of pain was 8-9/10.  The frequency of flare ups was approximately 3-4 days a week lasting approximately 4-5 hours.  There would be additional limitation of motion and functional impairment during the flares.  The examiner reported that during non-flare periods, the condition does not impair his daily functional activities for self care.  While the examiner noted an antalgic gait, this produced no functional limitation, and there was no evidence of abnormal weight bearing.  

Thus, even considering the effect of pain, weakness, fatigue, and incoordination during excursions of motion, while the Veteran experienced pain during flexion, and during inaction as well, he was still able to flex his knee in excess of 30 degrees.  These results exclude the possibility that the range of motion has been limited-either by functional loss due to pain or structural limitation-to 30 degrees.  The issue is not whether pain additionally limits motion, but whether that additional limitation would decrease the flexion to 30 degrees.  On this record, the Board finds that there is no such additional limitation of motion.  

While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence, as set out above, indicates that it does not.  Pain, whether constant, periodic, or during flare-ups, is certainly a component of disability, which undoubtedly impacts the Veteran in all aspects of his daily life; however, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the left knee.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

In sum, the Veteran's service-connected limitation of left knee flexion is manifested by flexion that exceeds 30 degrees.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met.  The Board notes that the criteria under Diagnostic Code 5260 are progressive.  Therefore, it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for any higher rating than 10 percent.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Ratings

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected left shoulder impingement syndrome and left knee limited flexion.  The rating criteria specifically provide for ratings based on the presence of limitation of motion, including due to pain and other orthopedic factors.  In each case, the rating schedule provides for higher ratings where impairment of the appropriate degree is demonstrated.  

While the Board has found that the Veteran has not during the period on appeal requested a rating in excess of the 30 percent maximum schedular rating assigned for instability of the left knee, it is important to note that he has not identified any symptomatology associated with that disability that is not contemplated by the criteria under Diagnostic Code 5257.  In essence, his complaints to VA and to medical care providers have centered on instability, also described as a feeling of giving way.  Such symptoms are explicitly contemplated by the rating schedule.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected left shoulder impingement syndrome and left knee claims, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for a qualifying chronic disability manifested by musculoskeletal pain, to include the medically unexplained chronic multisymptom illness of fibromyalgia is denied.

Restoration of a 30 percent rating for left knee instability is granted.

An initial rating in excess of 10 percent for left shoulder impingement syndrome is denied.

A disability rating in excess of 10 percent for limitation of left knee flexion is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, to include an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness, that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

The Board observes that in this case the Veteran has been shown to have two signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  These include fatigue and memory loss.  While the June 2006 Gulf War examiner ruled out a diagnosis of CFS in this case, he made no findings regarding attribution of complaints of fatigue to a known diagnosis, or whether such complaints constitute a chronic disability.  In sum, there is competent evidence of current chronic fatigue that has not been attributed to a specific known diagnosis, and that may be attributed to an undiagnosed illness.  As such, a medical opinion is necessary.

Regarding memory loss, the Veteran's complaints of memory loss appear to be clinically substantiated, although findings are mixed.  An April 2005 psychiatry outpatient screening note reveals the Veteran's complaint that he will forget how to perform basic tasks, or how to get to destinations with which he is familiar.  However, the examiner concluded that the Veteran's memory was good as he had no trouble remembering historical information.  Nevertheless, the Veteran's complaint is specifically related to short-term memory, and not long-term memory.  A May 2005 mental status examination conducted during mental health intake reveals immediate retention/recall of words after 5 minutes was 2 out of 3.  A July 2006 mental disorders examination reveals the Veteran's complaint that he has difficulty remembering appointments.  A Micro COG Assessment of Cognitive Functioning conducted during the examination reveals a score for memory in the 61st percentile.  The examiner commented that the Veteran's report of memory problems "may not be accurate," and that he "may over-endorse [the ]presence of such problems."

An August 2007 psychology assessment noted that testing does confirm some impairment of short-term memory.  The examiner suggested that past head injuries may be responsible for this, or that the memory deficits may be related to the Veteran's experience of emotions.  An August 2007 posttraumatic stress disorder (PTSD) consultation reveals that on the Mississippi Scale for Combat-Related PTSD, WAIS III Vocabulary and Similarities Subscale, and WMS-III Working Memory Subtests, the Veteran's scores indicated high average intellectual functioning with general memory functioning in the borderline range.  This was found to be inconsistent with the Veteran's observable behavior.  The examiner found it less likely than not that any memory problems are directly related to anxiety or PTSD stressors.  

In addition, several acquaintances of the Veteran submitted written accounts of his becoming increasingly more forgetful in recent years.  

Altogether, the evidence regarding current short-term memory loss is inconclusive.  While there is competent evidence of current short-term memory loss, there is no conclusive clinical finding on this point, and there is no conclusive opinion regarding whether such symptoms are attributable to a known diagnosis, or whether they constitute an undiagnosed chronic illness.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's symptoms of fatigue and short-term memory loss and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Because the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War; and has signs or symptoms of undiagnosed illness, the Board finds that a new examination is necessary that takes into consideration all of the Veteran's complaints to determine whether the Veteran has an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his complaints of fatigue and short-term memory loss.  The examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  The purpose of the examination is to obtain information as to the nature and etiology of claimed loss of memory and fatigue.  The relevant documents in the claims file should be made available to the VA examiner.  All necessary tests should be accomplished. 

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has an undiagnosed disorder(s) manifested by fatigue, and/or short-term memory loss that has existed for 6 months or whether such symptoms are etiologically related to a known clinical diagnosis, such as the service-connected psychiatric disorder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for a qualifying chronic disability manifested by short-term memory loss, and a qualifying chronic disability manifested by fatigue, should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


